Citation Nr: 0708020	
Decision Date: 03/16/07    Archive Date: 04/09/07

DOCKET NO.  01-07 109A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an earlier effective date for the payment of 
disability compensation for service-connected bilateral 
chorioretinitis.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. Giannecchini,  Counsel

INTRODUCTION

The veteran had active military service from August 1952 to 
February 1954.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal of a May 2002 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  Following the Board's remand of the 
veteran's claim in July 2005, the veteran testified before 
the undersigned Veterans Law Judge during a video conference 
hearing in November 2005.  The veteran's claim was again 
remanded in February 2006 for additional development.  That 
development has been completed and the veteran's claim is 
again before the Board.  


FINDINGS OF FACT

1.  In February 1954, the veteran was placed on the Temporary 
Disability Retirement List (TDRL) due to a bilateral eye 
disability.  

2.  In an April 1954 rating decision, the veteran was granted 
service connection and assigned a 10 percent rating for 
bilateral chorioretinitis, effective March 1, 1954.  

3.  The veteran was in receipt of military retirement pay in 
lieu of VA disability compensation.  

4.  The veteran was removed from the TDRL effective August 
31, 1958, and his military retirement pay discontinued.  The 
Department of the Army informed VA of this action that same 
month.  

5.  On February 10, 2000, the RO received a letter from the 
veteran in which the veteran requested a "physical 
reevaluation"; the RO interpreted this letter as the 
veteran's attempt to reopen his claim for compensation for 
service-connected bilateral chorioretinitis.  



CONCLUSION OF LAW

The criteria for an effective date of February 10, 2000, for 
the payment of disability compensation for service-connected 
bilateral chorioretinitis are met.  38 U.S.C.A. §§ 5110, 5107 
(West 2002); 38 C.F.R. §§ 3.1, 3.151, 3.155, 3.157, 3.400 
(2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2005).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

Here, the Board finds that all notification and development 
action needed to render a decision on the claim on appeal has 
been accomplished.  

In this respect, through a March 2006 notice letter, the RO 
notified the veteran of the legal criteria governing his 
claim and the evidence that had been considered in connection 
with his claim.  Thereafter, the veteran was afforded the 
opportunity to respond.  Hence, the Board finds that the 
veteran has received notice of the information and evidence 
needed to substantiate his claim, and has been afforded ample 
opportunity to submit such information and evidence.  

The Board also finds that the notice letter satisfies the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  In that letter, the RO notified the 
veteran that VA was required to make reasonable efforts to 
obtain medical records, employment records, or records from 
other Federal agencies.  It requested that the veteran 
identify any medical providers from whom he wanted the RO to 
obtain and consider evidence.  The RO also requested that the 
veteran submit evidence in his possession in support of his 
claim.  

Also as regards to VA's notice requirements, the Board notes 
that, in the decision of Pelegrini v. Principi, 18 Vet. App. 
112 (2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of:  (1) the evidence that is needed to substantiate 
the claim, (2) the evidence, if any, to be obtained by VA, 
and (3) the evidence, if any, to be provided by the claimant; 
and (4) VA must make a request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  As indicated above, the four content-of-notice 
requirements have been met in this case.  

Although the complete notice required by the VCAA was not 
provided until after the RO initially adjudicated the 
veteran's claim, "the appellant [was] provided the content-
complying notice to which he [was] entitled."  Pelegrini, 
18 Vet. App. at 122.  Consequently, the Board does not find 
that any late notice in this case under the VCAA requires 
remand to the RO, and the more detailed notice requirements 
set forth in 38 U.S.C.A. §§ 7105(d) and 5103A have been met.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Otherwise, nothing about the evidence or any response to the 
RO's notification suggests that the case must be re-
adjudicated ab initio to satisfy the requirements of the 
VCAA.  Specifically, following the RO's issuance of the March 
2006 notice letter, the veteran's claim was re-adjudicated in 
September 2006.  

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist in connection with the claim on 
appeal.  Here, relevant medical evidence is associated with 
the claims file, and the veteran has not alleged that there 
are any outstanding medical records probative of his claim 
that need to be obtained.  In this regard, in the March 2006 
notice letter, the veteran was specifically requested to 
identify any claims for payment or increase filed over the 
years since being removed from the TDRL, or any VA or service 
department treatment received for his service-connected 
chorioretinitis.  The veteran failed to respond to the RO's 
request for information.  

Under these circumstances, the Board finds that VA has 
complied with all duties to notify and assist required by 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  

II.  Analysis

A review of the record reflects that in February 1954, the 
veteran was placed on the TDRL due to a bilateral eye 
disability.  While on the TDRL the veteran filed a claim for 
service connection for a bilateral eye disability.  In an 
April 1954 rating decision, the veteran was granted service 
connection and assigned a 10 percent rating for bilateral 
chorioretinitis, effective March 1, 1954.  The veteran was 
notified of that decision in a letter later in April 1954.  
The notification letter also requested the veteran elect VA 
disability compensation or military retirement pay.  The 
veteran was informed that any failure to respond to the RO's 
letter would warrant an assumption that the veteran had 
elected to receive military retirement pay.  The veteran 
failed to respond to the RO's April 1954 letter.  

In May 1954, the RO notified the veteran by letter that in 
light of his failure to respond to the April 1954 letter, he 
was presumed to have elected to receive military retirement 
pay in lieu of the VA disability compensation.  As a result, 
his claim for disability compensation was placed on 
"disallowed status."  The veteran was informed that he 
should contact the RO if he wished to waive his military 
retirement pay.  Thereafter, based on a June 30, 1958, 
uniformed service examination, the veteran was removed from 
TDRL and his military retirement pay discontinued, effective 
August 31, 1958.  That same month, the Department of the Army 
notified the RO that the veteran had been removed from the 
TDRL and that he had been awarded separation service pay.  

In general, the effective date of an evaluation and award of 
pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 C.F.R. §3.400.  In particular, 
the effective date of the grant of benefits based on a 
reopened claim shall be the date of receipt of claim or the 
date entitlement arose, whichever is later.  38 C.F.R. § 
3.400(r).

A "claim" is defined in the VA regulations as "a formal or 
informal communication in writing requesting a determination 
of entitlement, or evidencing a belief in entitlement, to a 
benefit." 38 C.F.R. § 3.1(p).  A specific claim in the form 
prescribed by VA must be filed in order for benefits to be 
paid to any individual under the laws administered by VA.  38 
C.F.R. § 3.151(a).  An informal claim is "[a]ny communication 
or action indicating an intent to apply for one or more 
benefits."  38 C.F.R. § 3.155(a).  When a claim has been 
filed which meets the requirements of 38 C.F.R. § 3.151, an 
informal request for increase or reopening will be accepted 
as a claim.  38 C.F.R. § 3.155(c).  VA must look to all 
communications from a claimant that may be interpreted as 
applications or claims-formal and informal-for benefits and 
is required to identify and act on informal claims for 
benefits.  Servello v. Derwinski, 3 Vet. App. 196, 198 
(1992).  

The RO has established August 30, 2001, as the effective date 
for the payment of disability compensation for service-
connected bilateral chorioretinitis.  In doing so, the RO 
relied on a VA Form 21-526 (Veteran's Application for 
Compensation or Pension) received from the veteran on that 
date.  Regarding the application, page 11 includes the 
following:

NOTE: Filing of this application constitutes a 
waiver of military retired pay in the amount of 
any VA compensation to which you may be entitled.  
See instructions for Items 14A thru 14D 
inclusive, Retired Pay.  

The Board notes that the Department of the Army discontinued 
the veteran's military retirement pay when it removed him 
from the TDRL.  Therefore, this case does not involve the 
issue of waiver of military retirement pay or a reelection in 
favor of VA disability compensation over military retirement 
pay.  As such, the regulatory provisions pertaining to 
military retirement pay and effective dates for election 
and/or reelection (see 38 C.F.R. §§ 3.750, 3.400(j)(1), and 
3.401(e)(3)) are not applicable.  In this case, the issue 
before the Board concerns the date the veteran filed a claim 
to reopen or reestablish VA disability compensation that had 
been "disallowed."  

The Board finds that notification from the Department of the 
Army of the veteran's removal from the TDRL did not 
constitute an informal claim to establish payment of his 
previously waived VA disability compensation.  38 C.F.R. § 
3.155.  Furthermore, while the current version of the M21-1 
(see M21-1, Part IV, Chapter 21, Subchapter I (21.03)) does 
contain a provision for notifying the veteran of his or her 
rights regarding reinstatement of benefits following the 
veteran's discharge from the TDRL, the RO was not under any 
such explicit duty to notify the veteran in 1958.  

Likewise, the Board notes that the current version of 
38 C.F.R. § 3.157(b)(1), provides that, "The date of a 
uniformed service examination which is the basis for granting 
severance pay to a former member of the Armed Forces on the 
[TDRL] will be accepted as the date of receipt of claim."  
The June 30, 1958, uniformed service examination which was 
the basis for the veteran's removal from the TDRL and the 
granting of severance pay is of record.  Thus, such an 
examination can be the basis of a claim for increase or to 
reopen, and it would appear on its face that the regulation 
would allow the veteran's claim to be granted back to 1958.  
However, the pertinent provision regarding uniform service 
examinations contained in 3.157(b)(1) was not in effect in 
1958, and there is no indication that the provision was 
intended to have retroactive effect.  

The evidence reflects that on February 10, 2000, the RO 
received a letter in which the veteran requested a "physical 
reevaluation."  In March 2000, the RO notified the veteran 
that his letter was considered an informal claim for 
benefits.  The RO requested that the veteran clarify whether 
he was claiming benefits for service-connected bilateral 
chorioretinitis or claiming benefits for a new condition.  On 
March 21, 2000, the RO received a VA Form 21-4138, in which 
the veteran reported that he incurred a bilateral eye 
disability in service.  He also reported his symptomatology 
associated with the bilateral eye disability.  In a 
subsequent July 2000 rating decision, the RO noted that the 
veteran's reopened claim for bilateral chorioretinitis had 
been received on February 10, 2000.  

The Board liberally interprets the veteran's February 10, 
2000, letter as an informal claim to reopen or reestablish a 
claim for payment of VA disability compensation for service-
connected bilateral chorioretinitis.  There is otherwise no 
written communication or medical evidence prior to that date 
that could be interpreted as a formal or informal claim for 
benefits that would provide a basis for reopening the 
veteran's claim following the discontinuance of military 
retirement pay in August 1958.  In this respect, it appears 
medical records were received by the RO in July 2000 
reflecting the veteran's treatment for his eye disability for 
the period 1996 to 1999.  However, these records are 
associated with treatment from a private physician.  As such, 
the date of receipt of such evidence is controlling for 
purposes of establishing the date of any informal claim.  See 
38 C.F.R. § 3.157(b)(2).  

Therefore, the Board finds that the record presents an 
evidentiary basis for the assignment of an effective date to 
February 10, 2000, but no earlier, for the payment 
(reestablishment) of VA disability compensation for service-
connected bilateral chorioretinitis.  As noted above, the 
effective date for a reopened claim shall be the date of 
receipt of the claim to reopen or the date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(r).  Here, the Board 
finds the date of the veteran's informal claim, February 10, 
2000, is controlling.  The governing legal authority is clear 
and specific, and VA is bound by it.  


ORDER

An effective date of February 10, 2000, for the payment of 
disability compensation for service-connected bilateral 
chorioretinitis is granted, subject to the laws and 
regulations governing the award of compensation.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


